DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/2/2020.  Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 21 are pending for consideration in this Office Action.

Response to Amendment

The Double Patenting rejections has been withdrawn in light of the amendments filed.

Examiner’s Statement of Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Oppermann et al. (US2006/0255164), Reese (US6958010) and Miyoshi et al. (JPH09222253A) does not teach the device as recited, in particular “...wherein altering the operation of the ventilation mechanism turns off the ventilation mechanism according to the user-selectable operational mode, the ventilation mechanism previously turned on at an activation time to manage humidity in an area, wherein the first user-selectable setting is 
 
As per independent Claim 8, the prior art, Oppermann et al. (US2006/0255164), Reese (US6958010) and Miyoshi et al. (JPH09222253A) does not teach the method as recited, in particular “...wherein altering the operation of the ventilation mechanism turns off the ventilation mechanism according to the user-selectable operational mode, the ventilation mechanism previously turned on at an activation time to manage humidity in an area, wherein the first user-selectable setting is a run time input indicating a minimum period of time for which the ventilation mechanism is to remain on after the activation time, and wherein the run time input configures the user- configurable control device to turn off the ventilation mechanism based on: (i) lapse of the minimum period of time for which the ventilation mechanism is to remain on after the activation time; (ii) a sensed humidity level in the area being less than a first threshold humidity level; and (iii) and the sensed humidity level either: (a) reaching less than a second threshold humidity level, different from the first threshold humidity level, at any point prior to lapse of a programmed timeout period of time; or PA-02596-CON-3 -(b) remaining 

As per independent Claim 13, the prior art, Oppermann et al. (US2006/0255164), Reese (US6958010) and Miyoshi et al. (JPH09222253A) does not teach the device as recited, in particular “...wherein altering the operation of the ventilation mechanism turns off the ventilation mechanism according to the user-selectable operational mode, the ventilation mechanism previously turned on at an activation time to manage humidity in an area, wherein the first user-selectable setting is a run time input indicating a minimum period of time for which the ventilation mechanism is to remain on after the activation time, and wherein the run time input configures the user- configurable control device to turn off the ventilation mechanism based on: (i) lapse of the minimum period of time for which the ventilation mechanism is to remain on after the activation time; (ii) a sensed humidity level in the area being less than a first threshold humidity level; and (iii) and the sensed humidity level either: (a) reaching less than a second threshold humidity level, different from the first threshold humidity level, at any point prior to lapse of a programmed timeout period of time; or PA-02596-CON-3 -(b) remaining between the first threshold humidity level and a second threshold humidity level at least until after lapse of a programmed timeout period of time,” when added to the other features claimed in independent Claim 13.

As per independent Claim 17, the prior art, Oppermann et al. (US2006/0255164), Reese (US6958010) and Miyoshi et al. (JPH09222253A) does not teach the method as recited, in particular “...wherein altering the operation of the ventilation mechanism turns off the ventilation mechanism according to the user-


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763